DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 suffers from double inclusion, since it can be read to include the same element twice (i.e., “a bag-like cushion” is recited in line 2, and then “an airbag cushion” is recited in line 3, both recitations being drawn to the same element). MPEP §2173.05(o). As explained in MPEP §608.01(o), “The use of a confusing variety of terms for the same thing should not be permitted.” This rejection could be overcome by changing “a bag-like” to --an airbag-- in claim 1, line 2, by changing “an airbag” to --the airbag-- in claim 1, line 3, and by changing “cushion” to --airbag cushion-- in claim 3, line 3, in claim 8, line 4, in claim 11, line 3, and in claim 12, line 2 (four places).
Claim Rejections - 35 USC § 102
Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habu (WO 2020/174892 A1). Habu discloses an airbag device being adapted to be installed in a vehicle for protecting an occupant, including an airbag cushion (said airbag cushion including airbag 14) that inflates and deploys in front of a seat, and being adapted to restrain the occupant, the airbag cushion comprising in an inflated condition: a main inflating section 28 inflating toward the rear of the vehicle; a pair of lobes (18L, 18R) protruding toward the rear of the vehicle on both sides of the main inflating section in a vehicle width direction; a pair of secondary inflating sections (26L, 26R) being provided respectively between the main inflating section and each of the lobes in the vehicle width direction and inflating toward the rear of the vehicle; and a pair of tethers (22L and 22R, or 24L and 24R) each having a first end directly attached to an inner side surface of the airbag cushion in the vehicle width direction and a second end attached to an inner surface of the secondary inflating section, and being adapted to inhibit the protruded lobes from swinging around the main inflating section (Figs. 10 and 11; paragraphs 0047-0054). Each tether has a first vertical dimension at the first end and a second vertical dimension at the second end, and the second vertical dimension is greater than the first vertical dimension in the inflated condition of the airbag cushion (Figs. 1, 5 and 9). Each of the lobes protrudes further toward the rear of the vehicle than rear end surfaces of the main and secondary inflating sections (Figs. 1-3, 5, 9 and 10(A)). Each of the secondary inflating sections convexly inflates toward the rear of the vehicle within a smaller expansion range in the vehicle width direction than an expansion range of the main inflating section and an expansion range of each of the lobes in the vehicle width direction (Figs. 2-4 and 10(A)). A curvature radius of the secondary inflating section is smaller than a curvature radius of the main inflating section and a curvature radius of the lobe in the inflated condition of the airbag cushion (Figs. 2, 3 and 10(A)). The tethers are tensioned during a deployment of the airbag cushion so that the tensioned tethers stiffen the secondary inflating sections arranged between the main inflating section and each of the lobes for inhibiting a lobe clap of the protruded lobes (Figs. 10 and 11; paragraphs 0047-0054).
Response to Arguments
Applicant's arguments filed on July 18, 2022 have been fully considered but they are not persuasive.
Claim 1 reads on Habu, since the cross tether 20 may be considered a part of the airbag cushion, and tethers (22L, 22R, 24L and 24R) are directly connected to the cross tether, the cross tether forming an inner side surface of the airbag cushion in the vehicle width direction.
Applicant argues that the surface of the cross tether 20 cannot correspond to the claimed inner side surface of the airbag because Habu refers to a part other than the cross tether as an inner surface of the airbag (see the last paragraph on page 9 and the first paragraph on page 10 of the remarks). The surface of the cross tether 20 is not precluded from corresponding to the claimed inner surface of the airbag cushion simply because another part of the airbag cushion is referred to in the reference as an inner surface of the airbag cushion. Furthermore, in the associated document US 2022/0126778 A1 referred to by applicant, the tethers (including the cross tether) are explicitly described as being a part of the airbag (e.g., “a configuration of panels and tethers constituting the airbag” – see paragraph 0026; see also paragraphs 0027 and 0037). Furthermore, it is common in the associated art for a tether to be considered a part of an airbag cushion, as exemplified by claim 1 of applicant’s claims, which recites “an airbag cushion comprising…a pair of tethers each having a first end directly attached to an inner side surface of the airbag cushion”. Thus, the Office has not ignored the meaning of “a front end of the tether directly attached to an inner side surface of the airbag cushion”, as asserted by applicant in the second paragraph on page 10 of the remarks. Rather, the Office has interpreted the claim in accordance with the description provided in the cited prior art and as is customary in the associated art, as exemplified by applicant’s application.
Allowable Subject Matter
Claims 13-18 are allowed.
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as suggested above, and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/             Primary Examiner, Art Unit 3614